PER CURIAM.
Because Appellant violated the terms of a plea agreement during her release prior to sentencing, the trial court sentenced her to one year plus one day in the Department of Corrections to be followed by four years’ probation with credit for time served, after she pled no contest to a charge of grand theft of a motor vehicle, a third degree felony. The maximum statutory penalty for a third degree felony is five years, thus the sentence exceeds that limit by one day. We remand the cause to the trial court with instructions to correct *117the sentence by eliminating one day therefrom.
REMANDED with INSTRUCTIONS.
PETERSON, THOMPSON, JJ., and ORFINGER, M., Senior Judge, concur.